UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number:811-08846 Tributary Funds, Inc. (Exact name of registrant as specified in charter) Tributary Capital Management, LLC 1620 Dodge Street Omaha, Nebraska 68197 (Address of principal executive offices) Daniel W. Koors Jackson Fund Services 225 West Wacker Drive, Suite 1200 Chicago, Illinois 60606 (Name and address of agent of service) Registrant's telephone number, including area code:(800) 662-4203 Date of fiscal year end:March 31 Date of reporting period:April 1, 2010 – June 30, 2010 Form N-Q is to be used by management investment companies, other than small business investment companies registered on Form N-5 (§§ 239.24 and 274.5 of this chapter), to file reports with the Commission, not later than 60 days after the close of the first and third fiscal quarters, pursuant to rule 30b1-5 under the Investment Company Act of 1940 (17 CFR 270.30b1-5).The Commission may use the information provided on Form N-Q in its regulatory, disclosure review, inspection, and policymaking roles. A registrant is required to disclose the information specified by Form N-Q, and the Commission will make this information public.A registrant is not required to respond to the collection of information contained in Form N-Q unless the Form displays a currently valid Office of Management and Budget ("OMB") control number.Please direct comments concerning the accuracy of the information collection burden estimate and any suggestions for reducing the burden to the Secretary, Securities and Exchange Commission, 450 Fifth Street, NW, Washington, DC 20549-0609.The OMB has reviewed this collection of information under the clearance requirements of 44 U.S.C. § 3507. Item 1.Schedules of Investments. First Focus FundsSM SCHEDULES OF PORTFOLIO INVESTMENTS JUNE 30, 2010 (UNAUDITED) Shares or Security Principal Amount Description Value SHORT-INTERMEDIATE BOND FUND PREFERRED STOCK - 0.6% Financials - 0.6% 550 US Bancorp, 7.19%, Series A (callable at 1,000 beginning on 04/15/11) (b) $403,218 Total Preferred Stock (cost $564,328) 403,218 NON-U.S. GOVERNMENT AGENCY ASSET-BACKED SECURITIES - 17.8% $601,091 AmeriCredit Automobile Receivables Trust (insured by FSA Assurance), 5.64%, 09/06/13 613,002 600,000 Banc of America Commercial Mortgage Inc. REMIC, 7.38%, 09/15/32 (a) 599,337 146,820 Banc of America Commercial Mortgage Inc. REMIC, 5.00%, 10/10/45 147,195 315,000 Bayview Financial Acquisition Trust REMIC, 6.21%, 05/28/37 (a) 315,517 890,000 Bear Stearns Commercial Mortgage Securities Inc. REMIC, 5.53%, 09/11/41 956,214 419,190 Bear Stearns Commercial Mortgage Securities Inc. REMIC, 4.32%, 02/13/46 424,137 487,665 Citimortgage Alternative Loan Trust REMIC, 5.25%, 03/25/21 464,019 471,335 Countrywide Alternative Loan Trust REMIC, 6.00%, 08/25/36 (a) 477,352 858,000 Countrywide Asset-Backed Certificates REMIC, 1.60%, 05/25/37 (a) 40,350 414,674 Credit Suisse First Boston Mortgage Securities Corp. REMIC, 5.00%, 08/25/20 399,579 580,000 First Union National Bank Commercial Mortgage REMIC, 6.67%, 12/12/33 592,636 345,272 Home Equity Asset Trust REMIC, 0.46%, 07/25/37 (a) 330,418 671,000 LB-UBS Commercial Mortgage Trust REMIC, 6.37%, 12/15/28 692,490 850,000 LB-UBS Commercial Mortgage Trust REMIC, 6.30%, 11/15/33 880,508 649,339 MASTR Asset Securitization Trust REMIC, 5.25%, 11/25/35 596,508 508,966 Nationstar Home Equity Loan Trust REMIC, 0.41%, 06/25/37 (a) 491,108 359,015 Nomura Asset Acceptance Corp. REMIC, 6.00%, 03/25/47 (a) 205,146 608,309 Preferred Term Securities XXIV Ltd., 0.84%, 03/22/37 (a) (e) (g) 349,778 512,869 Residential Accredit Loans Inc. REMIC, 5.50%, 01/25/34 509,824 143,603 Residential Accredit Loans Inc. REMIC, 6.00%, 10/25/34 138,246 448,109 Residential Accredit Loans Inc. REMIC, 5.50%, 02/25/35 376,329 708,464 Residential Asset Mortgage Products Inc. (insured by AMBAC Assurance Corp.), 4.02%, 03/25/33 582,029 701,809 Residential Asset Securities Corp. REMIC, 5.96%, 09/25/31 661,733 366,924 Structured Asset Securities Corp. REMIC, 5.50%, 07/25/33 371,880 411,468 Triad Auto Receivables Owner Trust (insured by AMBAC Assurance Corp.), 5.31%, 05/13/13 420,760 523,897 Wells Fargo Home Equity Trust REMIC, 0.49%, 07/25/36 (a) 476,098 Total Non-U.S. Government Agency Asset-Backed Securities (cost $12,742,159) CORPORATE BONDS - 42.0% Consumer Discretionary - 1.4% 505,000 Comcast Corp., 6.50%, 01/15/15 579,609 See notes to schedules of portfolio investments First Focus FundsSM SCHEDULES OF PORTFOLIO INVESTMENTS JUNE 30, 2010 (UNAUDITED) Shares or Security Principal Amount Description Value 375,000 Mohawk Industries Inc., 6.88%, 01/15/16 381,563 961,172 Consumer Staples - 2.6% 423,000 Bottling Group LLC, 4.63%, 11/15/12 457,219 548,000 Kellogg Co., 5.13%, 12/03/12 595,255 335,000 SUPERVALU Inc., 8.00%, 05/01/16 331,649 375,000 Wal-Mart Stores Inc., 5.00%, 04/05/12 401,315 1,785,438 Energy - 2.8% 615,000 ConocoPhillips, 4.60%, 01/15/15 671,857 460,000 Enterprise Products Operating LLC, 9.75%, 01/31/14 554,986 579,000 Occidental Petroleum Corp., 7.00%, 11/01/13 676,648 1,903,491 Financials - 21.2% 540,000 ACE INA Holdings Inc., 5.60%, 05/15/15 594,991 585,000 American Express Credit Corp., 7.30%, 08/20/13 662,340 450,000 American Honda Finance Corp., 2.88%, 06/29/11 (a) (e) 459,654 890,000 Bank of New York Mellon, 6.38%, 04/01/12 965,777 600,000 Berkshire Hathaway Finance Corp., 5.00%, 08/15/13 658,863 615,000 Citigroup Inc., 6.50%, 08/19/13 655,084 300,000 Citigroup Inc., 4.75%, 05/19/15 299,841 720,000 General Electric Capital Corp., 0.80%, 09/15/14 (a) 679,380 620,000 Goldman Sachs Group Inc., 6.00%, 05/01/14 666,292 280,000 Hartford Financial Services Group Inc., 4.00%, 03/30/15 274,899 610,000 JPMorgan Chase & Co., 5.75%, 01/02/13 656,070 525,000 KeyBank NA, 3.20%, 06/15/12 549,238 415,000 KeyBank NA, 5.80%, 07/01/14 443,055 410,000 Merrill Lynch & Co. Inc., 5.45%, 02/05/13 430,106 620,000 Metropolitan Life Global Funding I, 5.13%, 04/10/13 (e) 670,574 655,000 Morgan Stanley, 4.75%, 04/01/14 656,124 250,000 National City Corp., 4.00%, 02/01/11 251,874 650,000 PNC Funding Corp., 0.54%, 01/31/14 (a) 627,305 615,000 Pricoa Global Funding I, 5.45%, 06/11/14 (e) 668,638 1,420,000 Regions Bank, 3.25%, 12/09/11 1,471,684 570,000 Regions Financial Corp., 7.25%, 11/10/14 601,314 650,000 State Street Bank & Trust Co., 0.74%, 12/08/15 (a) 621,069 285,000 State Street Capital Trust III, 8.25%, (callable at 100 beginning 03/15/13) (b) 285,399 650,000 Wells Fargo Bank NA, 0.65%, 05/16/16 (a) 596,831 14,446,402 Health Care - 0.8% 580,000 Medtronic Inc., 1.50%, 04/15/11 576,375 See notes to schedules of portfolio investments First Focus FundsSM SCHEDULES OF PORTFOLIO INVESTMENTS JUNE 30, 2010 (UNAUDITED) Shares or Security Principal Amount Description Value Industrials - 1.3% 475,000 Textron Inc., 6.20%, 03/15/15 511,244 350,000 United Technologies Corp., 6.10%, 05/15/12 381,044 892,288 Information Technology - 3.8% 525,000 CA Inc., 6.13%,12/01/14 580,986 825,000 Cisco Systems Inc., 5.25%, 02/22/11 847,433 300,000 Hewlett-Packard Co., 2.23%, 02/24/11 (a) 303,409 250,000 Hewlett-Packard Co., 2.95%, 08/15/12 259,116 520,000 International Business Machines Corp., 6.50%, 10/15/13 601,279 2,592,223 Materials - 3.8% 495,000 Dow Chemical Co., 7.60%, 05/15/14 571,657 515,000 Mosaic Co., 7.63%, 12/01/16 (e) 556,221 335,000 Nalco Co., 8.25%, 05/15/17 346,724 480,000 Praxair Inc., 3.95%, 06/01/13 510,544 475,000 Rio Tinto Finance USA Ltd., 8.95%, 05/01/14 576,145 2,561,291 Telecommunication Services - 0.9% 595,000 AT&T Inc., 7.30%, 11/15/11 643,143 Utilities - 3.4% 400,000 Dayton Power & Light Co., 5.13%, 10/01/13 443,109 416,000 PacifiCorp, 5.45%, 09/15/13 459,904 370,000 Public Service Co. of Colorado, 7.88%, 10/01/12 421,921 575,000 South Carolina Electric & Gas Co., 6.70%, 02/01/11 593,532 380,000 Wisconsin Energy Corp., 6.50%, 04/01/11 395,110 2,313,576 Total Corporate Bonds (cost $27,385,062) 28,675,399 GOVERNMENT AND AGENCY OBLIGATIONS - 33.8% Government Securities - 28.6% Federal Home Loan Bank - 3.7% 1,600,000 Federal Home Loan Bank, 3.50%, 07/16/10 (h) 1,602,218 830,000 Federal Home Loan Bank, 4.50%, 09/16/13 (h) 912,671 2,514,889 Federal Home Loan Mortgage Corp. - 3.8% 1,500,000 Federal Home Loan Mortgage Corp., 6.88%, 09/15/10 (h) 1,521,071 1,000,000 Federal Home Loan Mortgage Corp., 4.50%, 07/15/13 (h) 1,100,020 2,621,091 See notes to schedules of portfolio investments First Focus FundsSM SCHEDULES OF PORTFOLIO INVESTMENTS JUNE 30, 2010 (UNAUDITED) Shares or Security Principal Amount Description Value Municipals - 1.4% Lincoln Nebraska Tax Allocation, Perot Systems Redevelopment Project, 3.25%, 11/01/12 Lincoln Nebraska Tax Allocation, Perot Systems Redevelopment Project, 4.25%, 11/01/14 Nebraska Public Power District, Revenue, Series B, 4.14%, 01/01/13 Treasury Inflation Index Securities - 3.1% U.S. Treasury Inflation Indexed Note, 3.00%, 07/15/12 (d) U.S. Treasury Inflation Indexed Note, 1.63%, 01/15/15 (d) U.S. Treasury Securities - 16.6% U.S. Treasury Note, 1.75%, 11/15/11 U.S. Treasury Note, 2.75%, 10/31/13 U.S. Treasury Note, 2.63%, 12/31/14 U.S. Government Agency Mortgage-Backed Securities - 5.2% Federal Home Loan Mortgage Corp. - 2.1% Federal Home Loan Mortgage Corp. REMIC, 4.50%, 12/15/17 Federal National Mortgage Association - 3.1% Federal National Mortgage Association REMIC, 4.00%, 09/25/10 Federal National Mortgage Association REMIC, 5.50%, 11/25/34 Federal National Mortgage Association REMIC, Interest Only, 5.00%, 03/25/39 Total Government and Agency Obligations (cost $22,601,031) INVESTMENT COMPANIES - 5.1% Mutual Funds - 5.1% Federated Institutional High-Yield Bond Fund (g) Goldman Sachs Financial Square Funds, Treasury Obligations Fund, 0.04% (c) Total Investment Companies (cost $3,398,188) Total Investments - 99.3% (cost $66,690,768) Other assets in excess of liabilities - 0.7% NET ASSETS - 100% $ 68,201,468 See notes to schedules of portfolio investments First Focus FundsSM SCHEDULES OF PORTFOLIO INVESTMENTS JUNE 30, 2010 (UNAUDITED) Shares or Security Principal Amount Description Value INCOME FUND PREFERRED STOCK - 0.7% Financials - 0.7% US Bancorp, 7.19%, Series A (callable at 1,000 beginning on 04/15/11) (b) Total Preferred Stock (cost $595,666) NON-U.S. GOVERNMENT AGENCY ASSET-BACKED SECURITIES - 24.2% Banc of America Commercial Mortgage Inc. REMIC, 5.35%, 09/10/47 (a) Bear Stearns Asset Backed Securities Trust REMIC, 5.00%, 10/25/33 Bear Stearns Commercial Mortgage Securities REMIC, 5.53%, 09/11/41 Citigroup Mortgage Loan Trust Inc. REMIC, 6.50%, 07/25/34 Citimortgage Alternative Loan Trust REMIC, 5.25%, 03/25/21 Countrywide Alternative Loan Trust REMIC, 6.00%, 08/25/36 (a) Countrywide Asset-Backed Certificates REMIC, 1.60%, 05/25/37 (a) Credit Suisse First Boston Mortgage Securities Corp. REMIC, 5.00%, 08/25/20 Credit Suisse First Boston Mortgage Securities Corp. REMIC, 5.75%, 04/25/33 First Union National Bank Commercial Mortgage REMIC, 6.67%, 12/12/33 Home Equity Asset Trust REMIC, 0.46%, 07/25/37 (a) LB-UBS Commercial Mortgage Trust REMIC, 6.37%, 12/15/28 LB-UBS Commercial Mortgage Trust REMIC, 6.30%, 11/15/33 MASTR Asset Securitization Trust REMIC, 5.25%, 11/25/35 Nomura Asset Acceptance Corp. REMIC, 6.00%, 03/25/47 (a) Preferred Term Securities XXI Ltd., 5.71%, 03/22/38 (a) (e) (g) Preferred Term Securities XXIV Ltd., 0.84%, 03/22/37 (a) (e) (g) Residential Accredit Loans Inc. REMIC, 5.50%, 01/25/34 Residential Accredit Loans Inc. REMIC, 6.00%, 10/25/34 Residential Accredit Loans Inc. REMIC, 5.50%, 02/25/35 Residential Asset Mortgage Products Inc. REMIC (insured by AMBAC Assurance Corp.), 4.02%, 03/25/33 Residential Asset Securities Corp. REMIC, 5.96%, 09/25/31 Structured Asset Securities Corp. REMIC, 5.50%, 07/25/33 Structured Asset Securities Corp. REMIC, (insured by MBIA Assurance Corp.) 5.30%, 09/25/33 Triad Auto Receivables Owner Trust (insured by AMBAC Assurance Corp.), 5.31%, 05/13/13 Wells Fargo Home Equity Trust REMIC, 0.49%, 07/25/36 (a) Total Non-U.S. Government Agency Asset-Backed Securities (cost $16,053,489) CORPORATE BONDS - 27.8% Consumer Discretionary - 1.1% Comcast Corp., 6.50%, 01/15/17 See notes to schedules of portfolio investments First Focus FundsSM SCHEDULES OF PORTFOLIO INVESTMENTS JUNE 30, 2010 (UNAUDITED) Shares or Security Principal Amount Description Value Mohawk Industries Inc., 6.88%, 01/15/16 Consumer Staples - 0.9% PepsiCo Inc., 7.90%, 11/01/18 SUPERVALU Inc., 8.00%, 05/01/16 Energy - 1.2% Enterprise Products Operating LLC, 6.30%, 09/15/17 Tosco Corp., 8.13%, 02/15/30 Financials - 15.4% American Express Co., 6.80%, 09/01/66 (a) American Honda Finance Corp., 2.88%, 06/29/11 (a) (e) Chubb Corp., 6.80%, 11/15/31 Citigroup Inc., 6.50%, 08/19/13 Citigroup Inc., 8.50%, 05/22/19 General Electric Capital Corp., 0.73%, 01/08/16 (a) Goldman Sachs Capital I, 6.35%, 02/15/34 Goldman Sachs Group Inc., 6.25%, 09/01/17 Hartford Financial Services Group Inc., 4.00%, 03/30/15 John Deere Capital Corp., 2.88%, 06/19/12 JPMorgan Chase Capital XXV, 6.80%, 10/01/37 KeyBank NA, 3.20%, 06/15/12 KeyBank NA, 5.80%, 07/01/14 Merrill Lynch & Co. Inc., 5.00%, 01/15/15 Metropolitan Life Global Funding I, 5.13%, 04/10/13 (e) Morgan Stanley, 4.75%, 04/01/14 PNC Funding Corp., 0.54%, 01/31/14 (a) Prudential Financial Inc., 7.38%, 06/15/19 Regions Bank, 3.25%, 12/09/11 Regions Financial Corp., 7.25%, 11/10/14 State Street Bank & Trust Co., 0.74%, 12/08/15 (a) State Street Capital Trust III, 8.25%, (callable at 100 beginning 03/15/13) (b) UBS Preferred Funding Trust V, 6.24% (callable at 100 beginning 05/15/16) (b) Wachovia Bank NA, 6.60%, 01/15/38 Industrials - 1.2% Pitney Bowes Inc., 5.25%, 01/15/37 Textron Inc., 6.20%, 03/15/15 Information Technology - 1.8% CA Inc., 6.13%,12/01/14 Electronic Data Systems Corp., 6.00%, 08/01/13 See notes to schedules of portfolio investments First Focus FundsSM SCHEDULES OF PORTFOLIO INVESTMENTS JUNE 30, 2010 (UNAUDITED) Shares or Security Principal Amount Description Value International Business Machines Corp., 7.00%, 10/30/25 Materials - 2.5% Dow Chemical Co., 8.55%, 05/15/19 Martin Marietta Materials Inc., 6.60%, 04/15/18 Mosaic Co., 7.63%, 12/01/16 (e) Nalco Co., 8.25%, 05/15/17 Rio Tinto Finance USA Ltd., 8.95%, 05/01/14 Telecommunication Services - 0.6% AT&T Inc., 5.50%, 02/01/18 Utilities - 3.1% Alabama Power Co., 5.50%, 10/15/17 Dayton Power & Light Co., 5.13%, 10/01/13 Laclede Gas Co., 6.50%, 11/15/10 Laclede Gas Co., 6.50%, 10/15/12 PacifiCorp, 5.50%, 01/15/19 Total Corporate Bonds (cost $15,943,724) GOVERNMENT AND AGENCY OBLIGATIONS - 44.2% Government Securities - 18.6% Federal National Mortgage Association - 1.5% Federal National Mortgage Association, 5.00%, 02/16/12 (h) Federal National Mortgage Association, 5.38%, 06/12/17 (h) Municipals - 2.3% Nebraska Public Power District, Series B, RB, 4.85%, 01/01/14 New York City, New York, Water Finance Authority & Sewer Revenue, RB, 5.72%, 06/15/42 State of Connecticut, Public Improvements, 4.95%, 12/01/20 State of Connecticut, Public Improvements, 5.63%, 12/01/29 University of Nebraska, Series B, RB, 5.70%, 07/01/29 Treasury Inflation Index Securities - 3.2% U.S. Treasury Inflation Indexed Note, 2.00%, 07/15/14 (d) U.S. Treasury Inflation Indexed Note, 2.13%, 01/15/19 (d) U.S. Treasury Securities - 11.6% U.S. Treasury Bond, 4.38%, 11/15/39 U.S. Treasury Note, 2.63%, 12/31/14 See notes to schedules of portfolio investments First Focus FundsSM SCHEDULES OF PORTFOLIO INVESTMENTS JUNE 30, 2010 (UNAUDITED) Shares or Security Principal Amount Description Value U.S. Treasury Note, 4.75%, 08/15/17 U.S. Government Agency Mortgage-Backed Securities - 25.6% Federal Home Loan Mortgage Corp. - 16.5% Federal Home Loan Mortgage Corp. REMIC, 4.00%, 01/15/17 Federal Home Loan Mortgage Corp. REMIC, 4.50%, 04/15/19 Federal Home Loan Mortgage Corp. REMIC, 4.50%, 06/15/21 Federal Home Loan Mortgage Corp. REMIC, 5.00%, 04/15/28 Federal Home Loan Mortgage Corp. REMIC, 5.00%, 02/15/29 Federal Home Loan Mortgage Corp. REMIC, 5.50%, 08/15/29 Federal National Mortgage Association - 9.1% Federal National Mortgage Association, 5.50%, 11/01/16 Federal National Mortgage Association, 4.50%, 12/01/18 Federal National Mortgage Association, 7.50%, 08/01/22 Federal National Mortgage Association, 5.00%, 08/01/34 Federal National Mortgage Association, 5.50%, 08/01/37 Federal National Mortgage Association REMIC, 4.00%, 02/25/19 Federal National Mortgage Association REMIC, 5.00%, 07/25/19 Federal National Mortgage Association REMIC, 5.50%, 12/25/32 Federal National Mortgage Association REMIC, Interest Only Strips, 4.50%, 03/25/38 Total Government and Agency Obligations (cost $24,830,780) INVESTMENT COMPANIES - 2.6% Mutual Funds - 2.6% Federated Institutional High-Yield Bond Fund (g) Goldman Sachs Financial Square Funds, Treasury Obligations Fund, 0.04% (c) iShares iBoxx High Yield Corporate Bond Fund Total Investment Companies (cost $1,480,701) Total Investments - 99.5% (cost $58,904,360) Other assets in excess of liabilities - 0.5% NET ASSETS - 100% $ 60,331,806 BALANCED FUND COMMON STOCKS - 59.2% Consumer Discretionary - 8.3% Aeropostale Inc. (i) BorgWarner Inc. (i) Chico's FAS Inc. See notes to schedules of portfolio investments First Focus FundsSM SCHEDULES OF PORTFOLIO INVESTMENTS JUNE 30, 2010 (UNAUDITED) Shares or Security Principal Amount Description Value Chipotle Mexican Grill Inc. - Class A (i) Comcast Corp. - Class A DeVry Inc. GameStop Corp. - Class A (i) Guess? Inc. McDonald's Corp. NetFlix Inc. (i) Nordstrom Inc. Tempur-Pedic International Inc. (i) Consumer Staples - 6.0% Avon Products Inc. Church & Dwight Co. Inc. Colgate-Palmolive Co. Flowers Foods Inc. Herbalife Ltd. Kraft Foods Inc. - Class A Ralcorp Holdings Inc. (i) Energy - 5.4% Apache Corp. Noble Energy Inc. Occidental Petroleum Corp. Peabody Energy Corp. Schlumberger Ltd. Williams Cos. Inc. Financials - 5.4% ACE Ltd. Affiliated Managers Group Inc. (i) AFLAC Inc. Credit Acceptance Corp. (i) HCC Insurance Holdings Inc. JPMorgan Chase & Co. Stifel Financial Corp. (i) Health Care - 9.5% Abbott Laboratories Biogen Idec Inc. (i) Catalyst Health Solutions Inc. (i) Cerner Corp. (i) Hospira Inc. (i) Johnson & Johnson Medco Health Solutions Inc. (i) See notes to schedules of portfolio investments First Focus FundsSM SCHEDULES OF PORTFOLIO INVESTMENTS JUNE 30, 2010 (UNAUDITED) Shares or Security Principal Amount Description Value PSS World Medical Inc. (i) Stryker Corp. Thermo Fisher Scientific Inc. (i) Valeant Pharmaceutical International (i) West Pharmaceutical Services Inc. Industrials - 6.5% 3M Co. AGCO Corp. (i) Alliant Techsystems Inc. (i) Emerson Electric Co. Joy Global Inc. L-3 Communications Holdings Inc. Norfolk Southern Corp. Pall Corp. Roper Industries Inc. Information Technology - 12.9% Adobe Systems Inc. (i) Akamai Technologies Inc. (i) Cisco Systems Inc. (i) Citrix Systems Inc. (i) Cognizant Technology Solutions Corp. (i) Comtech Telecommunications Corp. (i) Diodes Inc. (i) Equinix Inc. (i) Factset Research Systems Inc. Hewlett-Packard Co. Intel Corp. MasterCard Inc. SRA International Inc. - Class A (i) Tessera Technologies Inc. (i) Texas Instruments Inc. Zoran Corp. (i) Materials - 3.7% Agrium Inc. Calgon Carbon Corp. (i) Potash Corp. of Saskatchewan Inc. Praxair Inc. See notes to schedules of portfolio investments First Focus FundsSM SCHEDULES OF PORTFOLIO INVESTMENTS JUNE 30, 2010 (UNAUDITED) Shares or Security Principal Amount Description Value Sigma-Aldrich Corp. Telecommunication Services - 0.7% Partner Communications Co. Ltd. - ADR Utilities - 0.8% PG&E Corp. Total Common Stocks (cost $13,946,330) CORPORATE BONDS - 18.8% Consumer Discretionary - 1.9% Home Depot Inc., 5.40%, 03/01/16 Consumer Staples - 1.1% WM Wrigley Jr. Co., 2.45%, 06/28/12 (e) Financials - 15.0% American Express Credit Co., 5.88%, 05/02/13 Bank of America NA, 6.00%, 06/15/16 Commonwealth Bank of Australia, 5.00%, 04/13/20 (e) (f) Goldman Sachs Group Inc., 3.63%, 08/01/12 Harley-Davidson Funding Corp., 6.80%, 06/15/18 (e) KeyCorp, 6.50%, 05/14/13 Regions Bank, 7.50%, 05/15/18 Vornado Realty Trust, 4.25%, 04/01/15 Wachovia Corp., 5.25%, 08/01/14 Industrials - 0.8% Masco Corp., 7.13%, 03/15/20 Total Corporate Bonds (cost $5,089,875) GOVERNMENT AND AGENCY OBLIGATIONS - 17.1% Government Securities - 17.1% Municipals - 14.9% Aurora Illinois, Series A, GO, 4.25%, 12/30/17 City of Industry California, Sales Tax Revenue, RB, 7.00%, 01/01/21 County of St. Charles Missouri (Insured by MBIA Insurance Corp), Sales Tax Revenue, RB, 5.16%, 10/01/20 Denver City & County Board of Water Commission, Water Revenue Series A, 5.00%, 12/15/19 Douglas County School District Nevada, Series A, Public School Fund Guaranteed, 5.09%, 04/01/20 Florida State Board of Education, Lottery Revenue, 5.19%, 07/01/19 Hamden Connecticut, Series B, GO, 5.38%, 08/15/22 See notes to schedules of portfolio investments First Focus FundsSM SCHEDULES OF PORTFOLIO INVESTMENTS JUNE 30, 2010 (UNAUDITED) Shares or Security Principal Amount Description Value Kansas Development Finance Authority, Kansas Project Revenue, Series N, 5.20%, 11/01/19 Metro Wastewater Reclamation District, Sewer Revenue, Series B, 5.02%, 04/01/20 New Orleans, Louisiana, Public Improvements, Series A, 7.20%, 12/01/19 Northern Illinois Municipal Power Agency, Power Project Revenue, 5.69%, 01/01/17 Parker Colorado, Series A, 5.30%, COP, 11/01/18 Reeves County Texas, Correctional Facilities, 7.40%, 12/01/17 Santa Monica Community College District, Series A, 5.73%, 08/01/24 State of California, University Revenue Bonds, 5.45%, 11/01/22 State of Colorado, COP, 5.42%, 09/15/20 Tulsa Airports Improvement Trust, Airport & Marina Revenue, Series B, RB, 6.50%, 06/01/21 Vista Community Development Commission California, 7.61%, 09/01/21 Treasury Inflation Index Securities - 2.2% U.S. Treasury Inflation Indexed Note, 1.38%, 01/15/20 (d) Total Government and Agency Obligations (cost $4,769,767) INVESTMENT COMPANY - 4.3% Mutual Funds - 4.3% Goldman Sachs Financial Square Funds, Treasury Obligations Fund, 0.04% (c) Total Investment Company (cost $1,241,364) Total Investments - 99.4% (cost $25,047,336) Other assets in excess of liabilities - 0.6% NET ASSETS - 100% $ 28,760,179 CORE EQUITY FUND COMMON STOCKS - 96.7% Consumer Discretionary - 7.4% Comcast Corp. - Class A Home Depot Inc. McGraw-Hill Cos. Inc. Mohawk Industries Inc. (i) Consumer Staples - 13.1% HJ Heinz Co. Kimberly-Clark Corp. PepsiCo Inc. Philip Morris International Inc. Procter & Gamble Co. Walgreen Co. See notes to schedules of portfolio investments First Focus FundsSM SCHEDULES OF PORTFOLIO INVESTMENTS JUNE 30, 2010 (UNAUDITED) Shares or Security Principal Amount Description Value Energy - 10.3% Apache Corp. Chevron Corp. Exxon Mobil Corp. Peabody Energy Corp. Financials - 16.2% AFLAC Inc. Bank of America Corp. BB&T Corp. Chubb Corp. Goldman Sachs Group Inc. JPMorgan Chase & Co. MetLife Inc. Prudential Financial Inc. State Street Corp. Health Care - 12.7% Abbott Laboratories Amgen Inc. (i) Medtronic Inc. Novartis AG - ADR Thermo Fisher Scientific Inc. (i) Industrials - 11.9% 3M Co. Emerson Electric Co. General Electric Co. Jacobs Engineering Group Inc. (i) Information Technology - 19.2% Adobe Systems Inc. (i) Applied Materials Inc. Avnet Inc. (i) Cisco Systems Inc. (i) Hewlett-Packard Co. International Business Machines Corp. Microsoft Corp. Oracle Corp. Texas Instruments Inc. Western Union Co. See notes to schedules of portfolio investments First Focus FundsSM SCHEDULES OF PORTFOLIO INVESTMENTS JUNE 30, 2010 (UNAUDITED) Shares or Security Principal Amount Description Value Materials - 3.7% Air Products & Chemicals Inc. Potash Corp. of Saskatchewan Inc. Utilities - 2.2% Southern Co. Total Common Stocks (cost $86,621,800) INVESTMENT COMPANY - 3.4% Mutual Funds - 3.4% Goldman Sachs Financial Square Funds, Treasury Obligations Fund, 0.04% (c) Total Investment Company (cost $3,254,527) Total Investments - 100.1% (cost $89,876,327) Liabilities in excess of other assets -(0.1%) NET ASSETS - 100% $ 95,858,656 LARGE CAP GROWTH FUND COMMON STOCKS - 96.6% Consumer Discretionary - 14.6% Family Dollar Stores Inc. Staples Inc. Starbucks Corp. Target Corp. Consumer Staples - 13.9% Colgate-Palmolive Co. General Mills Inc. PepsiCo Inc. Safeway Inc. Whole Foods Market Inc. (i) Energy - 8.1% Kinder Morgan Management LLC (i) Schlumberger Ltd. Suncor Energy Inc. See notes to schedules of portfolio investments First Focus FundsSM SCHEDULES OF PORTFOLIO INVESTMENTS JUNE 30, 2010 (UNAUDITED) Shares or Security Principal Amount Description Value Financials - 2.5% Charles Schwab Corp. Health Care - 9.2% Johnson & Johnson Medtronic Inc. Roche Holding AG - ADR UnitedHealth Group Inc. Industrials - 10.2% 3M Co. FedEx Corp. Illinois Tool Works Inc. Koninklijke Philips Electronics NV - NYS Information Technology - 31.3% Adobe Systems Inc. (i) Cisco Systems Inc. (i) Dell Inc. (i) Fiserv Inc. (i) Hewlett-Packard Co. Intel Corp. Linear Technology Corp. Microsoft Corp. Paychex Inc. Symantec Corp. (i) VMware Inc. - Class A (i) Materials - 6.8% Ecolab Inc. Praxair Inc. Total Common Stocks (cost $66,133,817) INVESTMENT COMPANY - 3.1% Mutual Funds - 3.1% Goldman Sachs Financial Square Funds, Prime Obligations Fund, 0.14% (c) Total Investment Company (cost $2,305,556) See notes to schedules of portfolio investments First Focus FundsSM SCHEDULES OF PORTFOLIO INVESTMENTS JUNE 30, 2010 (UNAUDITED) Shares or Security Principal Amount Description Value Total Investments - 99.7% (cost $68,439,373) Other assets in excess of liabilities - 0.3% NET ASSETS - 100% $ 73,635,610 GROWTH OPPORTUNITIES FUND COMMON STOCKS - 99.1% Consumer Discretionary - 19.3% Aeropostale Inc. (i) BorgWarner Inc. (i) Chico's FAS Inc. Chipotle Mexican Grill Inc. - Class A (i) Coach Inc. DeVry Inc. GameStop Corp. - Class A (i) Guess? Inc. NetFlix Inc. (i) Nordstrom Inc. Tempur-Pedic International Inc. (i) Consumer Staples - 9.0% Avon Products Inc. Church & Dwight Co. Inc. Flowers Foods Inc. Herbalife Ltd. Ralcorp Holdings Inc. (i) Energy - 6.8% Noble Energy Inc. Peabody Energy Corp. Southern Union Co. Williams Cos. Inc. Financials - 8.1% ACE Ltd. Affiliated Managers Group Inc. (i) Credit Acceptance Corp. (i) HCC Insurance Holdings Inc. Stifel Financial Corp. (i) Health Care - 15.7% Biogen Idec Inc. (i) Catalyst Health Solutions Inc. (i) Cerner Corp. (i) See notes to schedules of portfolio investments First Focus FundsSM SCHEDULES OF PORTFOLIO INVESTMENTS JUNE 30, 2010 (UNAUDITED) Shares or Security Principal Amount Description Value 20,000 Hospira Inc. (i) 1,149,000 60,000 PSS World Medical Inc. (i) 1,269,000 24,000 Thermo Fisher Scientific Inc. (i) 1,177,200 35,000 Valeant Pharmaceutical International (i) 1,830,150 22,000 West Pharmaceutical Services Inc. 802,780 9,967,180 Industrials - 10.5% 25,000 AGCO Corp. (i) 674,250 12,000 Alliant Techsystems Inc. (i) 744,720 20,000 Joy Global Inc. 1,001,800 12,000 L-3 Communications Holdings Inc. 850,080 27,000 Pall Corp. 927,990 60,000 Quanta Services Inc. (i) 1,239,000 22,000 Roper Industries Inc. 1,231,120 6,668,960 Information Technology - 20.6% 40,000 Adobe Systems Inc. (i) 1,057,200 46,000 Akamai Technologies Inc. (i) 1,866,220 30,000 Citrix Systems Inc. (i) 1,266,900 32,000 Cognizant Technology Solutions Corp. (i) 1,601,920 40,000 Comtech Telecommunications Corp. (i) 1,197,200 70,000 Diodes Inc. (i) 1,110,900 10,000 Equinix Inc. (i) 812,200 15,000 Factset Research Systems Inc. 1,004,850 75,000 SRA International Inc. - Class A (i) 1,475,250 50,000 Tessera Technologies Inc. (i) 802,500 90,000 Zoran Corp. (i) 858,600 13,053,740 Materials - 5.9% 23,000 Agrium Inc. 1,125,620 60,000 Calgon Carbon Corp. (i) 794,400 12,000 Cliffs Natural Resources Inc. 565,920 25,000 Sigma-Aldrich Corp. 1,245,750 3,731,690 Telecommunication Services - 1.6% 67,500 Partner Communications Co. Ltd. - ADR 1,030,050 Utilities - 1.6% 55,000 MDU Resources Group Inc. 991,650 Total Common Stocks (cost $50,744,201) 62,731,761 See notes to schedules of portfolio investments First Focus FundsSM SCHEDULES OF PORTFOLIO INVESTMENTS JUNE 30, 2010 (UNAUDITED) Shares or Security Principal Amount Description Value INVESTMENT COMPANY - 2.7% Mutual Funds - 2.7% 1,730,576 Goldman Sachs Financial Square Funds, Treasury Obligations Fund, 0.04% (c) 1,730,576 Total Investment Company (cost $1,730,576) 1,730,576 Total Investments - 101.8% (cost $52,474,777) 64,462,337 Liabilities in excess of other assets -(1.8%) NET ASSETS - 100% $ 63,308,472 SMALL COMPANY FUND COMMON STOCKS - 96.6% Consumer Discretionary - 13.7% 62,400 AnnTaylor Stores Corp. (i) $1,015,248 133,675 Callaway Golf Co. 807,397 12,200 Columbia Sportswear Co. 569,374 64,800 Foot Locker Inc. 817,776 32,800 Jack in the Box Inc. (i) 637,960 21,300 Mohawk Industries Inc. (i) 974,688 40,350 Rosetta Stone Inc.(i) 926,436 28,650 Steiner Leisure Ltd. (i) 1,101,306 17,500 Tractor Supply Co. 1,066,975 7,917,160 Consumer Staples - 3.8% 16,900 Casey's General Stores Inc. 589,810 14,000 Church & Dwight Co. Inc. 877,940 24,800 Corn Products International Inc. 751,440 2,219,190 Energy - 5.9% 28,400 Dresser-Rand Group Inc. (i) 896,020 41,300 SM Energy Co. 1,658,608 22,000 Tidewater Inc. 851,840 3,406,468 Financials - 19.3% 16,900 Affiliated Managers Group Inc. (i) 1,027,013 27,800 Arthur J Gallagher & Co. 677,764 48,400 Assured Guaranty Ltd. 642,268 34,750 BancorpSouth Inc. 621,330 20,200 Cullen/Frost Bankers Inc. 1,038,280 13,600 Home Properties Inc. 612,952 13,800 Jones Lang LaSalle Inc. 905,832 21,600 Mack-Cali Realty Corp. 642,168 39,700 MB Financial Inc. 730,083 See notes to schedules of portfolio investments First Focus FundsSM SCHEDULES OF PORTFOLIO INVESTMENTS JUNE 30, 2010 (UNAUDITED) Shares or Security Principal Amount Description Value 109,300 MFA Financial Inc. 808,820 12,400 RLI Corp. 651,124 43,600 Selective Insurance Group 647,896 54,700 Texas Capital Bancshares Inc. (i) 897,080 28,600 United Bankshares Inc. 684,684 53,100 Wilmington Trust Corp. 588,879 11,176,173 Health Care - 11.4% 16,100 Edwards Lifesciences Corp. (i) 901,922 8,600 Mettler Toledo International Inc. (i) 960,018 34,900 Odyssey HealthCare Inc. (i) 932,528 51,400 PSS World Medical Inc. (i) 1,087,110 61,700 VCA Antech Inc. (i) 1,527,692 32,700 West Pharmaceutical Services Inc. 1,193,223 6,602,493 Industrials - 15.0% 56,500 Barnes Group Inc. 926,035 26,400 Carlisle Cos. Inc. 953,832 35,200 CLARCOR Inc. 1,250,304 22,900 Hubbell Inc. - Class B 908,901 38,800 IDEX Corp. 1,108,516 78,100 Insteel Industries Inc. 907,522 54,900 John Bean Technologies Corp. 837,225 28,900 Tennant Co. 977,398 36,500 Werner Enterprises Inc. 798,985 8,668,718 Information Technology - 17.0% 21,700 Anixter International Inc. (i) 924,420 20,800 CACI International Inc. - Class A (i) 883,584 31,300 Comtech Telecommunications Corp. (i) 936,809 89,500 Daktronics Inc. 671,250 100,900 Entegris Inc. (i) 400,573 32,300 Littelfuse Inc. (i) 1,021,003 54,500 Microsemi Corp. (i) 797,335 22,700 MTS Systems Corp. 658,300 30,400 National Instruments Corp. 966,112 60,900 Parametric Technology Corp. (i) 954,303 40,000 Park Electrochemical Corp. 976,400 18,200 Syntel Inc. 617,890 9,807,979 Materials - 6.6% 15,200 Albemarle Corp. 603,592 32,700 Arch Chemicals Inc. 1,005,198 33,700 Intrepid Potash Inc. (i) 659,509 See notes to schedules of portfolio investments First Focus FundsSM SCHEDULES OF PORTFOLIO INVESTMENTS JUNE 30, 2010 (UNAUDITED) Shares or Security Principal Amount Description Value 22,400 Sensient Technologies Corp. 580,832 73,000 Worthington Industries Inc. 938,780 3,787,911 Utilities - 3.9% 29,700 IDACORP Inc. 988,119 57,700 Westar Energy Inc. 1,246,897 2,235,016 Total Common Stocks (cost $47,260,253) 55,821,108 INVESTMENT COMPANY - 3.5% Mutual Funds - 3.5% 2,033,133 Goldman Sachs Financial Square Funds, Treasury Obligations Fund, 0.04% (c) 2,033,133 Total Investment Company (cost $2,033,133) 2,033,133 Total Investments - 100.1% (cost $49,293,386) 57,854,241 Liabilities in excess of other assets -(0.1%) NET ASSETS - 100% $ 57,773,470 INTERNATIONAL EQUITY FUND COMMON STOCKS - 0.1% United States - 0.1% 1,987 Southern Copper Corp. $52,735 Total Common Stocks (cost $58,919) 52,735 FOREIGN STOCKS - 92.0% Australia - 8.9% 36,568 AGL Energy Ltd. 449,626 38,782 Amcor Ltd. 206,632 16,373 ASX Ltd. 399,290 11,094 Australia & New Zealand Banking Group Ltd. 199,205 44,625 BHP Billiton Ltd. 1,387,857 8,282 Commonwealth Bank of Australia 334,722 68,383 Foster's Group Ltd. 323,803 116,459 Harvey Norman Holdings Ltd. 321,592 12,258 Leighton Holdings Ltd. 294,731 82,342 National Australia Bank Ltd. 1,591,553 12,430 Orica Ltd. 261,394 32,516 QBE Insurance Group Ltd. 493,255 64,114 Toll Holdings Ltd. 291,891 23,683 Westpac Banking Corp. 417,325 See notes to schedules of portfolio investments First Focus FundsSM SCHEDULES OF PORTFOLIO INVESTMENTS JUNE 30, 2010 (UNAUDITED) Shares or Security Principal Amount Description Value 29,543 Woolworths Ltd. 668,509 23,059 WorleyParsons Ltd. 424,131 8,065,516 Austria - 0.2% 7,806 Voestalpine AG (i) 212,569 Belgium - 1.5% 43,570 Belgacom SA 1,369,752 Brazil - 0.6% 6,700 Banco do Brasil SA 92,786 8,100 BM&F Bovespa SA 52,519 2,600 Brookfield Incorporacoes SA 11,239 5,900 Cia Siderurgica Nacional SA 86,645 1,900 CPFL Energia SA 41,696 3,400 Cyrela Brazil Realty SA 37,005 1,300 Lojas Renner SA 35,596 3,200 MRV Engenharia e Participacoes SA 22,610 570 Multiplan Empreendimentos Imobiliarios SA 10,155 2,301 PDG Realty SA Empreendimentos e Participacoes 19,280 3,400 Redecard SA 48,065 2,754 Rossi Residencial SA 19,886 300 Souza Cruz SA 11,305 1,700 Tele Norte Leste Participacoes SA 35,375 2,000 Vale SA 48,434 572,596 China - 1.5% 229,000 Bank of China Ltd. 115,539 59,000 Bank of Communications Co. Ltd. 62,099 31,000 China Communications Constructions Co. Ltd. 28,286 166,000 China Construction Bank Corp. 133,641 8,000 China Everbright Ltd. 18,205 4,000 China High Speed Transmission Equipment Group Co. Ltd. 8,402 24,000 China Life Insurance Co. Ltd. 104,964 8,000 China Merchants Holdings International Co. Ltd. 26,412 36,000 China Oilfield Services Ltd. 41,896 See notes to schedules of portfolio investments First Focus FundsSM SCHEDULES OF PORTFOLIO INVESTMENTS JUNE 30, 2010 (UNAUDITED) Shares or Security Principal Amount Description Value 82,000 China Petroleum & Chemical Corp. 66,148 10,800 China Zhongwang Holdings Ltd. 6,842 9,000 Citic Pacific Ltd. 16,673 70,000 CNOOC Ltd. 118,985 22,000 COSCO Pacific Ltd. 25,966 12,500 Fosun International Ltd. 8,729 18,000 Greentown China Holdings Ltd. 19,083 21,600 Guangzhou R&F Properties Co. Ltd. 27,313 64,000 Huaneng Power International Inc. 37,858 187,000 Industrial & Commercial Bank of China 135,931 10,000 Jiangsu Expressway Co. Ltd. 9,045 12,500 Parkson Retail Group Ltd. 21,071 112,000 PetroChina Co. Ltd. 123,887 7,000 Ping An Insurance Group Co. of China Ltd. (g) 57,851 4,000 Shandong Weigao Group Medical Polymer Co. Ltd. 17,426 20,000 Shanghai Electric Group Co. Ltd. (i) 8,871 18,500 Shimao Property Holdings Ltd. 28,702 61,000 Shui On Land Ltd. 26,258 1,100 Yantai Changyu Pioneer Wine Co. Ltd. 10,327 1,306,410 Czech Republic - 0.0% 432 CEZ AS 17,609 154 Komercni Banka AS 24,694 42,303 Finland - 1.4% 13,465 Fortum Oyj 295,531 42,489 Orion Oyj - Class B 794,565 8,167 Sanoma Oyj 140,993 1,231,089 France - 8.3% 15,063 BNP Paribas 810,304 15,820 Bouygues SA 610,602 6,327 Carrefour SA 250,946 2,815 Casino Guichard Perrachon SA 213,590 4,608 Fonciere Des Regions (j) 379,814 56,394 France Telecom SA 978,032 3,250 Gecina SA 293,562 2,538 LVMH Moet Hennessy Louis Vuitton SA 276,210 4,168 Neopost SA 301,782 40,021 PagesJaunes Groupe SA 412,453 9,751 Sanofi-Aventis SA 587,206 25,855 Total SA 1,153,998 759 Vallourec SA 130,845 4,431 Vinci SA 183,960 44,065 Vivendi SA 895,385 7,478,689 See notes to schedules of portfolio investments First Focus FundsSM SCHEDULES OF PORTFOLIO INVESTMENTS JUNE 30, 2010 (UNAUDITED) Shares or Security Principal Amount Description Value Germany - 6.5% 50,563 BASF SE 2,767,960 7,106 Deutsche Boerse AG 431,490 7,159 Hochtief AG 428,771 33,371 RWE AG 2,187,057 5,815,278 Greece - 0.2% 13,695 OPAP SA 170,374 Hong Kong - 1.9% 536,500 Hopewell Holdings Ltd. 1,515,315 124,000 NWS Holdings Ltd. 224,136 1,739,451 Hungary - 0.1% 18,417 Magyar Telekom Telecommunications Plc 50,371 Indonesia - 0.2% 36,500 Aneka Tambang Tbk PT 7,705 48,500 Bank Central Asia Tbk PT 31,574 9,000 Indo Tambangraya Megah Tbk PT 36,615 17,500 International Nickel Indonesia Tbk PT 7,148 8,000 PT Astra International Tbk 42,291 29,500 PT Bank Rakyat Indonesia 29,967 21,000 Semen Gresik Persero Tbk PT 20,145 4,500 United Tractors Tbk PT 9,228 184,673 Italy - 2.3% 27,648 Beni Stabili SpA (i) 20,959 89,976 Enel SpA 380,927 88,978 ENI SpA 1,633,090 2,034,976 Japan - 20.2% 45,600 AEON Credit Service Co. Ltd. 406,188 55,000 Air Water Inc. 600,606 3,900 Canon Inc. 145,376 31,000 Chiba Bank Ltd. 187,182 12,700 Chubu Electric Power Co. Inc. 315,222 21,200 Eisai Co. Ltd. 703,554 29,200 Honda Motor Co. Ltd. 857,833 317 Japan Prime Realty Investment Corp. 667,868 105,000 Joyo Bank Ltd. 416,382 479,000 Kajima Corp. 1,086,125 20,500 Kansai Electric Power Co. Inc. 500,043 10,200 Kyushu Electric Power Co. Inc. 228,801 10,800 Lawson Inc. 472,449 See notes to schedules of portfolio investments First Focus FundsSM SCHEDULES OF PORTFOLIO INVESTMENTS JUNE 30, 2010 (UNAUDITED) Shares or Security Principal Amount Description Value 31,500 Matsui Securities Co. Ltd. 192,365 47,800 Mitsubishi UFJ Financial Group Inc. 217,083 27,100 Mitsui & Co. Ltd. 316,196 18,200 Mitsui Sumitomo Insurance Group Holdings Inc. 389,607 269,100 Mizuho Financial Group Inc. 441,617 2,000 Nintendo Co. Ltd. 587,318 251,000 Nippon Express Co. Ltd. 1,131,216 5,500 Nippon Telegraph & Telephone Corp. 224,085 19,000 Nissan Chemical Industries Ltd. 212,361 17,500 Nisshin Seifun Group Inc. 197,631 420 NTT DoCoMo Inc. 636,110 109,000 Ricoh Co. Ltd. 1,390,152 24,300 Sankyo Co. Ltd. 1,098,583 9,500 Secom Co. Ltd. 421,929 11,000 Shin-Etsu Chemical Co. Ltd. 511,534 16,200 Shiseido Co. Ltd. 357,130 9,500 Stanley Electric Co. Ltd. 157,350 58,300 Sumitomo Corp. 582,341 8,700 Sumitomo Mitsui Financial Group Inc. 246,272 102,500 Sumitomo Rubber Industries Inc. 904,199 368,000 Taisei Corp. 736,135 8,800 Takeda Pharmaceutical Co. Ltd. 378,048 4,160 USS Co. Ltd. 297,217 18,214,108 Malaysia - 0.2% 1,300 DiGi.Com Bhd 9,222 22,000 IOI Corp. Bhd 33,933 4,300 Lafarge Malayan Cement Bhd 8,999 23,900 Malayan Banking Bhd 55,605 5,200 Public Bank Bhd 19,167 3,500 Tanjong Plc 18,815 42,300 Telekom Malaysia Bhd 43,656 189,397 Mexico - 0.3% 7,500 Alfa SAB de CV 56,258 5,800 Grupo Aeroportuario del PacifiCo SAB de CV 16,924 12,700 Grupo Modelo SAB de CV 62,861 1,890 Industrias Penoles SAB de CV 36,946 7,000 Kimberly-Clark de Mexico SAB de CV 40,662 92,200 Telefonos de Mexico SAB de CV 65,530 279,181 Netherlands - 3.3% 10,736 Koninklijke DSM NV 426,726 16,700 Koninklijke Philips Electronics NV 498,637 See notes to schedules of portfolio investments First Focus FundsSM SCHEDULES OF PORTFOLIO INVESTMENTS JUNE 30, 2010 (UNAUDITED) Shares or Security Principal Amount Description Value 57,542 Royal Dutch Shell Plc - Class B 1,390,642 23,440 Unilever NV 640,051 2,956,056 New Zealand - 0.3% 148,264 SKYCITY Entertainment Group Ltd. 288,744 Norway - 1.0% 17,400 DnB NOR ASA 167,430 25,421 StatoilHydro ASA 489,946 9,900 Yara International ASA 278,406 935,782 Philippines - 0.1% 950 Globe Telecom Inc. 18,118 5,110 Manila Electric Co. 20,134 17,200 Metropolitan Bank & Trust Co. 22,778 350 Philippine Long Distance Telephone Co. 17,903 78,933 Poland - 0.1% 382 Bank Pekao SA 17,437 136 Bank Zachodni WBK SA 7,705 262 KGHM Polska Miedz SA 6,774 1,556 Powszechna Kasa Oszczednosci Bank Polski SA 16,612 1,766 Telekomunikacja Polska SA 7,415 55,943 Portugal - 0.2% 20,434 Portugal Telecom SGPS SA 204,212 Russia - 0.4% 2,250 Gazprom OAO - ADR 42,953 1,850 Lukloil OAO - ADR 95,275 2,150 Mechel OAO - ADR 39,001 4,119 Mobile TeleSystems OJSC - ADR (i) 78,920 750 Polyus Gold Co. - ADR 20,663 7,550 Surgutneftegaz - ADR 66,063 1,250 Tatneft - ADR 35,250 378,125 South Africa - 0.5% 6,518 African Bank Investments Ltd. 25,614 1,036 Foschini Ltd. 8,733 1,795 Impala Platinum Holdings Ltd. 41,831 1,380 Imperial Holdings Ltd. 15,367 1,101 Kumba Iron Ore Ltd. 45,570 1,237 Exarro Resources Ltd. 17,733 1,253 Massmart Holdings Ltd. 19,229 See notes to schedules of portfolio investments First Focus FundsSM SCHEDULES OF PORTFOLIO INVESTMENTS JUNE 30, 2010 (UNAUDITED) Shares or Security Principal Amount Description Value 1,772 Murray & Roberts Holdings Ltd. 8,930 722 Naspers Ltd. - Class N 24,345 8,464 Pretoria Portland Cement Co. Ltd. 35,019 2,427 Sasol Ltd. 86,333 5,795 Standard Bank Group Ltd. 76,948 1,878 Telkom SA Ltd. 9,223 1,355 Truworths International Ltd. 9,444 424,319 South Korea - 0.5% 1,580 Daewoo Shipbuilding & Marine Engineering Co. Ltd. 23,968 900 Dongbu Insurance Co. Ltd. 25,831 1,420 Dongkuk Steel Mill Co. Ltd. 25,311 295 Doosan Corp. 26,573 1,970 Hanwha Chem Corp. 28,286 370 Hyundai Development Co. 8,245 218 Hyundai Mipo Dockyard Co. Ltd. 22,843 1,770 Hyundai Securities Co. Ltd. 16,760 1,910 Kangwon Land Inc. 28,810 33 KCC Corp. 7,948 3,900 Korea Exchange Bank 39,752 385 KT&G Corp. 18,929 421 Samsung Card Co. Ltd. 17,005 212 Samsung Engineering Co. Ltd. 19,635 163 Samsung Fire & Marine Insurance Co. Ltd. 25,878 1,330 Samsung Heavy Industries Co. Ltd. 24,908 257 SK Holdings Co. Ltd. 18,257 304 SK Telecom Co. Ltd. 39,846 650 Woori Investment & Securities Co. Ltd. 8,335 427,120 Spain - 3.7% 88,304 Banco de Sabadell SA 399,821 176,919 Banco Santander SA 1,854,983 24,515 Ferrovial SA 158,541 19,793 Fomento de Construcciones y Contratas SA 423,663 25,160 Repsol YPF SA 507,670 3,344,678 Sweden - 4.2% 35,600 Atlas Copco AB - Class A 520,686 15,400 Hennes & Mauritz AB - Class B 423,383 16,957 Holmen AB - Class B 402,703 112,767 Nordea Bank AB 930,235 73,927 Skanska AB - Class B 1,069,937 16,667 Svenska Handelsbanken - Class A 407,889 3,754,833 See notes to schedules of portfolio investments First Focus FundsSM SCHEDULES OF PORTFOLIO INVESTMENTS JUNE 30, 2010 (UNAUDITED) Shares or Security Principal Amount Description Value Switzerland - 4.9% 26,801 Credit Suisse Group AG 1,007,971 26,094 Julius Baer Holding AG (i) 282,077 17,975 Nestle SA 867,015 26,685 Novartis AG 1,293,659 2,288 Syngenta AG 528,736 2,176 Zurich Financial Services AG 479,776 4,459,234 Taiwan - 0.8% 4,000 Advantech Co. Ltd. 8,172 9,000 Asia Cement Corp. 7,909 2,400 Asustek Computer Inc. 17,689 3,000 Chicony Electronics Co. Ltd. 6,653 1,000 Chinese Gamer International Corp. 8,126 4,000 Chungwa Telecom Co. Ltd. 7,925 10,000 Compal Communications Inc. 8,241 7,000 Compal Electronics Inc. 8,342 12,000 Coretronic Corp. 17,619 6,000 Delta Electronics Inc. 19,164 6,000 Everlight Electronics Co. Ltd. 15,316 10,000 Far Eastern Department Stores Co. Ltd. 8,134 4,000 Farglory Land Development Co. Ltd. 7,915 16,000 First Financial Holding Co. Ltd. (i) 8,819 11,000 Formosa Chemicals & Fibre Corp. 25,181 4,000 Formosa Plastics Corp. (i) 8,413 4,000 HTC Corp. 53,151 7,000 Kinsus Interconnect Technology Corp. 13,457 7,000 Lite-On Technology Corp. 7,675 4,000 MediaTek Inc. 55,863 10,000 Nan Ya Plastics Corp. 15,963 4,000 Nan Ya Printed Circuit Board Corp. 16,214 9,000 Novatek Microelectronics Corp. 24,167 6,459 Pegatron Corp. (i) 6,044 3,000 Pixart Imaging Inc. 16,706 8,000 Powertech Technology Inc. 22,225 10,000 Quanta Computer Inc. 18,086 4,000 Realtek Semiconductor Corp. 8,779 1,000 Richtek Technology Corp. 8,379 31,000 Siliconware Precision Industries Co. Ltd. 33,424 22,000 Taiwan Cement Corp. 18,560 58,000 Taiwan Semiconductor Manufacturing Co. Ltd. 108,467 6,000 Transcend Information Inc. 15,835 5,000 Tripod Technology Corp. 18,499 13,000 Unimicron Technology Corp. 18,934 See notes to schedules of portfolio investments First Focus FundsSM SCHEDULES OF PORTFOLIO INVESTMENTS JUNE 30, 2010 (UNAUDITED) Shares or Security Principal Amount Description Value 77,000 United Microelectronics Corp. 33,909 19,000 Vanguard International Semiconductor Corp. 7,655 10,000 Wistron Corp. 14,662 9,000 WPG Holdings Co. Ltd. 16,600 1,000 Young Fast Optoelectronics Co. Ltd. 7,557 34,000 Yuanta Financial Holding Co. Ltd. 18,160 762,589 Thailand - 0.2% 15,300 Advanced Info Service Public Co. Ltd. 40,816 2,200 Bangkok Bank Public Co. Ltd. 8,608 15,700 Charoen Pokphand Foods Public Co. Ltd. 9,779 9,400 Kasikornbank Public Co. Ltd. 27,346 22,900 Krung Thai Bank Public Co. Ltd. 8,914 110,800 Land and Houses Public Co. Ltd. 18,980 40,700 PTT Aromatics & Refining Public Co. Ltd. 31,393 4,600 PTT Public Company Ltd. 34,605 7,100 Siam Commercial Bank Public Co. Ltd. 17,670 12,600 Thai Oil Public Co. Ltd. 17,019 215,130 Turkey - 0.2% 5,862 Akbank T.A.S. 28,090 1,846 Tupras Turkiye Petrol Rafine 33,499 3,254 Turk Hava Yollari AO (i) 8,013 3,865 Turkiye Halk Bankasi AS 28,545 14,144 Turkiye Is Bankasi SA 43,791 141,938 United Kingdom - 17.3% 10,012 AstraZeneca Plc 471,960 55,171 Aviva Plc 256,355 8,709 BHP Billiton Plc 225,781 82,346 Bradford & Bingley Plc (i) (f) (g) - 59,620 British American Tobacco Plc 1,891,832 19,035 Diageo Plc 298,960 165,626 Firstgroup Plc 898,925 134,510 GlaxoSmithKline Plc 2,283,787 124,517 Home Retail Group Plc 395,350 215,473 HSBC Holdings Plc 1,968,231 See notes to schedules of portfolio investments First Focus FundsSM SCHEDULES OF PORTFOLIO INVESTMENTS JUNE 30, 2010 (UNAUDITED) Shares or Security Principal Amount Description Value 132,180 ICAP Plc 792,143 36,946 J Sainsbury Plc 176,255 244,153 Legal & General Group Plc 284,532 65,531 Marks & Spencer Group Plc 322,789 29,073 Prudential plc 219,257 10,488 Reckitt Benckiser Group Plc 487,776 701,682 RSA Insurance Group Plc 1,244,617 50,010 Segro Plc 188,534 25,585 Severn Trent Plc 469,508 11,153 Standard Chartered Plc 271,544 173,575 Standard Life Plc 448,493 17,512 Unilever Plc 468,069 739,772 Vodafone Group Plc 1,524,089 15,588,787 Total Foreign Stocks (cost $92,625,324) 82,973,156 PREFERRED STOCKS - 1.3% Brazil - 0.6% 900 AES Tiete SA 10,294 1,400 Cia Brasileira de Distribuicao Grupo Pao de Acucar 48,917 600 Cia de Bebidas das Americas 59,717 1,000 Eletropaulo Metropolitana Eletricidade de Sao Paulo SA 20,094 3,200 Gol Linhas Aereas Inteligentes SA 38,056 13,700 Klabin SA 38,340 3,300 Tele Norte Leste Participacoes SA 49,413 1,900 Telemar Norte Leste SA 51,583 400 Ultrapar Participacoes SA 19,086 9,700 Vale SA 205,342 540,842 Germany - 0.5% 5,126 Volkswagen AG, 3.15% 450,936 Mexico - 0.1% 20,000 Grupo Televisa SA 69,914 South Korea - 0.1% 660 Hyundai Motor Co. Ltd. 27,840 900 Hyundai Motor Co. Ltd. (Non-cumulative) 36,792 490 LG Electronics Inc. 15,355 79,987 Total Preferred Stocks (cost $1,077,748) 1,141,679 See notes to schedules of portfolio investments First Focus FundsSM SCHEDULES OF PORTFOLIO INVESTMENTS JUNE 30, 2010 (UNAUDITED) Shares or Security Principal Amount Description Value EXCHANGE TRADED FUNDS - 3.2% 8,493 iPath MSCI India Index Exchange-Traded Note (i) 543,552 1,877 iShares MSCI Chile Investable Market Index Fund 106,407 44,531 iShares MSCI EAFE Index Fund 2,071,137 4,125 iShares MSCI Israel Capped Investable Market Index Fund 187,976 Total Exchange Traded Funds (cost $3,138,678) 2,909,072 RIGHTS - 0.0% Hong Kong - 0.0% 8,850 Bank of Communications Co. Ltd. (i) (f) (g) 3,592 Total Rights (cost $0) 3,592 INVESTMENT COMPANY - 1.7% United States - 1.7% 1,506,469 Highmark 100% U.S. Treasury Money Market Fund, 0.04% (c) 1,506,469 Total Investment Company (cost $1,506,469) 1,506,469 Total Investments - 98.3% (cost $98,407,138) 88,586,703 Other assets in excess of liabilities- 1.7% 1,531,409 NET ASSETS - 100% $ 90,118,112 See notes to schedules of portfolio investments First Focus FundsSM SCHEDULES OF PORTFOLIO INVESTMENTS JUNE 30, 2010 (UNAUDITED) (a) Variable rate security. The rate reflected is the rate in effect at June 30, 2010. (b) Perpetual maturity security. Interest rate is fixed until the first call date and variable thereafter. (c) Dividend yield changes daily to reflect current market conditions.Rate was the quoted yield as of June 30, 2010. (d) U.S. Treasury inflation indexed note, par amount is adjusted for inflation. (e) Security is exempt from registration under Rule 144A of the Securities Act of 1933. The security may be resold in transactions exempt from registration, normally to qualified buyers. This security has been deemed liquid by the Fund’s investment adviser based on procedures approved by the First Focus Funds, Inc. (the "Company") Board of Directors (the “Board”). (f) The security is considered illiquid according to the policies and procedures approved by the Board. The total value of illiquid securities in the Balanced Income Fund and International Equity Fund was 0.01% and 0.00% of net assets, respectively. (g) Security fair valued in good faith in accordance with the procedures established by the Board. Good faith fair valued securities may be classified as Level 2 or Level 3 for Financial Accounting Standards Board (“FASB”) Accounting Standards Codification (“ASC”) Topic 820 “Fair Value Measurements and Disclosures” based on the applicable valuation inputs. See Security Valuation under Significant Accounting Policies in the Notes to the Schedules of Portfolio Investments. (h) This security is a direct debt of the agency and not collateralized by mortgages. (i) Non-income producing security. (j) On June 10, 2010, Fonciere Des Regions declared a rights distribution which entitled the fund to receive a cash distribution. The distribution was received on July 11, 2010. ADR American Depositary Receipt AMBAC AMBAC Indemnity Corp. COP Certificate of Participation FSA Financial Security Assurance Inc. GO General Obligation MBIA Municipal Bond Investors Assurance NYS New York Shares RB Revenue Bond REMIC Real Estate Mortgage Investment Conduit First Focus FundsSM NOTES TO THE SCHEDULES OF PORTFOLIO INVESTMENTS JUNE 30, 2010 (UNAUDITED) 1.Significant Accounting Policies The following is a summary of significant accounting policies consistently followed the Company in the preparation of its financial statements.The policies are in conformity with accounting principles generally accepted in the United States of America (“GAAP”).The preparation of financial statements requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities, the disclosure of contingent assets and liabilities at the date of financial statements and the reported amounts of income and expenses for the period.Actual results could differ from those estimates.The Company currently offers shares of eight distinct portfolios (collectively, the “Funds” and individually, a “Fund”). Security Valuation The net asset value (“NAV”) per share of each Fund is determined each business day as of the close of the New York Stock Exchange (“NYSE”), which is normally 4 p.m. Eastern Time.Each Fund’s NAV is calculated by adding the value of all securities and other assets of the Fund, subtracting its liabilities and dividing the result by the number of its outstanding shares.In valuing a Fund’s assets for calculating the NAV, securities listed on a securities exchange, market or automated quotation system for which quotations are readily available, including traded over-the-counter securities, are valued at the last quoted sale price on the primary exchange or market (foreign or domestic) on which they traded or, if there is no such reported sale on the valuation date, at the most recent quoted bid price. Investments in mutual funds are valued at the NAV per share determined as of the close of the NYSE.Debt securities (other than short-term investments) are valued at prices furnished by pricing services and generally reflect last reported sales price if the security is actively traded or an evaluated bid price obtained by employing methodologies that utilize actual market transactions; broker supplied valuations; or factors such as yield, maturity, call features, credit ratings or developments relating to specific securities in arriving at the valuation.Prices provided by pricing services are subject to review and determination of the appropriate price whenever a furnished price is significantly different from the previous day’s furnished price.Each Fund’s respective investment adviser assists the Board which is responsible for this review and determination process. Short-term obligations (maturing within 60 days) may be valued on an amortized cost basis unless such value does not approximate market value. Securities for which quotations are not readily available are valued at fair value as determined in good faith by the Company’s Fair Value Committee pursuant to procedures established by the Board. Factors used in determining fair value include but are not limited to: type of security or asset, fundamental analytical data relating to the investment, evaluation of the forces that influence the market in which the security is purchased and sold and information as to any transactions or offers with respect to the security. In the event of an increase or decrease in the value of a designated benchmark index greater than predetermined levels, the International Equity Fund may use an independent statistical fair value pricing service to fair value certain international equity securities. The Funds use a framework for measuring fair value. Fair value is defined as the price that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants (exit price). One component of fair value is a three-tier fair value hierarchy. The basis of the tiers is dependent upon various “inputs” used to determine the value of the Funds’ investments. These inputs are summarized in the three broad levels listed below: Level 1 – includes valuations based on quoted prices of identical securities in active markets including valuations for securities listed on a national or foreign stock exchange or investments in mutual funds whose NAVs are available on the valuation date. Level 2 – includes valuations for which all significant inputs are observable, either directly or indirectly.Direct observable inputs include broker quotes, closing prices of similar securities in active markets, closing prices for identical or similar securities in non-active markets or corporate action or reorganization entitlement values.Indirect significant observable inputs include factors such as interest rates, yield curves, prepayment speeds or credit ratings.Level 2 includes valuations for fixed income securities priced by pricing services, broker quotes in active markets, securities subject to corporate actions, mutual funds whose NAVs are not available until the subsequent day, international equity securities priced by an independent statistical fair value pricing service, or ADRs for which quoted prices in active markets are not available. Level 3 – includes valuations based on inputs that are unobservable and significant to the fair value measurement, including the Company’s own assumptions in determining the fair value of the First Focus FundsSM NOTES TO THE SCHEDULES OF PORTFOLIO INVESTMENTS (continued) JUNE 30, 2010 (UNAUDITED) investment.Inputs used to determine the fair value of Level 3 securities include security specific inputs such as: credit quality; issuer news; trading characteristics; or industry specific inputs such as trading activity of similar markets or securities, changes in the security’s underlying index or comparable securities’ models.Level 3 valuations include securities that are priced based on single source broker quotes, where prices may be unavailable due to halted trading, restricted to resale due to market events, newly issued or for which reliable quotes are not available. The inputs or methodology used for valuing investments are not necessarily an indication of the risk associated with investing in those investments. In January 2010, the FASB issued Accounting Standards Update (“ASU”) No. 2010-06 “Improving Disclosures about Fair Value Measurements”.ASU 2010-06 clarifies existing disclosure and requires additional disclosures regarding fair value measurements.Effective for interim and annual reporting periods beginning after December 15, 2009, entities are required to disclose significant transfers into and out of Level 1 and 2 measurements in the fair value hierarchy and the reasons for those transfers.Effective for fiscal years beginning after December 15, 2010, and for interim periods within those fiscals years, entities will need to disclose information about purchases, sales, issuances and settlements of Level 3 securities on a gross basis, rather than as a net number. The following is a summary of the inputs used to value each Fund’s investments as of June 30, 2010, by category: LEVEL 2 - LEVEL 3 - Significant Significant LEVEL 1 - Observable Unobservable Quoted Prices Inputs Inputs Total Short-Intermediate Bond Fund Preferred Stocks $ - $ 403,218 $ - $ 403,218 Non-U.S. Government Agency Asset-Backed Securities - 11,762,415 349,778 12,112,193 Corporate Bonds - 28,675,399 - 28,675,399 Government and Agency Obligations - 23,041,175 - 23,041,175 Investment Companies 2,648,188 839,090 - 3,487,278 Total $ 2,648,188 $ 64,721,297 $ 349,778 $ 67,719,263 Income Fund Preferred Stocks $ - $ 425,213 $ - $ 425,213 Non-U.S. Government Agency Asset-Backed Securities - 14,154,544 428,752 14,583,296 Corporate Bonds - 16,746,187 - 16,746,187 Government and Agency Obligations - 26,693,573 - 26,693,573 Investment Companies 731,621 839,090 - 1,570,711 Total $ 731,621 $ 58,858,607 $ 428,752 $ 60,018,980 First Focus FundsSM NOTES TO THE SCHEDULES OF PORTFOLIO INVESTMENTS (continued) JUNE 30, 2010 (UNAUDITED) LEVEL 2 - LEVEL 3 - Significant Significant LEVEL 1 - Observable Unobservable Quoted Prices Inputs Inputs Total Balanced Fund Common Stocks $ 17,031,428 $ - $ - $ 17,031,428 Corporate Bonds - 5,407,760 - 5,407,760 Government and Agency Obligations - 4,917,528 - 4,917,528 Investment Companies 1,241,364 - - 1,241,364 Total $ 18,272,792 $ 10,325,288 $ - $ 28,598,080 Core Equity Fund Common Stocks $ 92,720,770 $ - $ - $ 92,720,770 Investment Companies 3,254,527 - - 3,254,527 Total $ 95,975,297 $ - $ - $ 95,975,297 Large Cap Growth Fund Common Stocks $ 71,083,527 $ - $ - $ 71,083,527 Investment Companies 2,305,556 - - 2,305,556 Total $ 73,389,083 $ - $ - $ 73,389,083 Growth Opportunities Fund Common Stocks $ 62,731,761 $ - $ - $ 62,731,761 Investment Companies 1,730,576 - - 1,730,576 Total $ 64,462,337 $ - $ - $ 64,462,337 Small Company Fund Common Stocks $ 55,821,108 $ - $ - $ 55,821,108 Investment Companies 2,033,133 - - 2,033,133 Total $ 57,854,241 $ - $ - $ 57,854,241 International Equity Fund Common Stocks $ 52,735 $ - $ - $ 52,735 Foreign Stocks 2,123,652 80,849,504 - 82,973,156 Preferred Stocks 610,756 530,923 - 1,141,679 Exchange Traded Funds 2,071,137 837,935 - 2,909,072 Rights - 3,592 - 3,592 Investment Companies 1,506,469 - - 1,506,469 Total $ 6,364,749 $ 82,221,954 $ - $ 88,586,703 The only significant transfers in and out of Level 1 and Level 2 during the period ended June 30, 2010, occurred in the International Equity Fund.As previously noted, an independent statistical fair value pricing service may be used to value international equity securities when certain conditions exist.Securities which are valued using the independent statistical fair value pricing service are classified as Level 2.Therefore, a significant portion of the International Equity Fund’s investments may be classified as Level 1 or Level 2 on any particular day depending on the existence of such pre-requisite conditions.These securities were valued as Level 1 on March 31, 2010 and valued as Level 2 on June 30, 2010. First Focus FundsSM NOTES TO THE SCHEDULES OF PORTFOLIO INVESTMENTS (continued) JUNE 30, 2010 (UNAUDITED) The following table is a rollforward of Level 3 investments by category for which significant unobservable inputs were used to determine fair value: Transfers Total Change in Unrealized Transfers Out of Realized and Depreciation during Balance at Into Level Level 3 Change in Balance the Period for Beginning 3 During During Unrealized at End of Level 3 Investments of Period the Period the Period Gain/(Loss) Purchases (Sales) Period Held at End of Period Short-Intermediate Bond Fund Non-U.S. Government Agency Asset-Backed Securities $372,898 $- $- $- $ 349,778 Income Fund Non-U.S. Government Agency Asset-Backed Securities $451,644 $- $- $- $ 428,752 Securities Transactions and Investment Income During the period ended June 30, 2010, securities transactions are accounted for no later than one business day following trade date.Interest income is recognized on the accrual basis and includes, where applicable, the amortization of premium or accretion of discount.Dividend income is recorded on the ex-dividend date.Gains or losses realized on the sales of securities and on foreign currency transactions are determined by comparing the identified cost of the security lot sold with the net sale proceeds. Risk Associated with Foreign Securities and Currencies The International Equity Fund invests in securities of foreign issuers in various countries.These investments may involve certain considerations and risks not typically associated with investments in the United States as a result of, among other factors, the possibility of adverse future political and economic developments, lack of liquidity, low market capitalizations, foreign currency fluctuations, and the level of governmental supervision and regulation of securities markets in the respective countries.In addition, with respect to certain countries, there is the possibility of expropriation of assets, confiscatory taxation, and political or social instability or diplomatic developments, all of which could adversely affect the value of those securities. Certain countries may also impose substantial restrictions on investments on their capital markets by foreign entities, including restriction on investment in issuers or industries deemed sensitive to the relevant nation’s interests.These factors may limit the investment opportunities available or result in lack of liquidity and high price volatility with respect to securities of issuers from developing countries. Forward Foreign Currency Exchange Contracts The International Equity Fund may enter into forward foreign currency contracts in connection with a planned purchase or sale of securities or to hedge the U.S. dollar value of securities denominated in a particular currency.A forward foreign currency contract is an agreement between two parties to buy and sell a currency at a set price on a future date.The use of forward foreign currency contracts does not eliminate fluctuations in the underlying prices of a Fund’s portfolio securities, but it does establish a rate of exchange that can be achieved in the future.The value of a forward foreign currency contract fluctuates with changes in foreign currency exchange rates.Forward foreign currency contracts are marked-to-market daily based on the bid exchange rate of the underlying currency and any gains or losses are recorded by a Fund as unrealized gain or loss and as a receivable or payable from forward foreign currency contracts in the Statement of Assets and Liabilities.Upon delivery or receipt of the currency, a realized gain or loss is recorded in the Statement of Operations which is equal to the difference between the value of the contract at the time it is opened and the value at the time it is closed.The International Equity Fund could be exposed to risks if the counterparties to the contracts are unable to meet the terms of their contracts and from unanticipated movements in the value of a foreign currency relative to the U.S. dollar.Although contracts limit the risk of loss due to a decline inthe value of the hedged currency, they also limit any potential gain that might result should the value of the First Focus FundsSM NOTES TO THE SCHEDULES OF PORTFOLIO INVESTMENTS (continued) JUNE 30, 2010 (UNAUDITED) currency increase.During the period ended June 30, 2010, the Fund did not hold any forward foreign currency contracts. Foreign Currency Translation The books and records of each Fund are maintained in U.S. dollars. Foreign currency amounts are translated into U.S. dollars on the following basis: i. Fair value of investment securities, other assets and liabilities at the current bid rate of exchange ii. Purchases and sales of investment securities, income, and expenses at the relevant rates of exchange prevailing on the respective dates of such transactions The Funds do not isolate the portion of gains and losses on investments in securities that is due to changes in the foreign exchange rates from that which is due to changes in the market prices of such securities. The Funds report gains and losses on foreign currency related transactions as realized and unrealized gains and losses for financial reporting purposes, whereas such gains and losses are treated as ordinary income or loss for U.S. Federal income tax purposes. Dividends and interest from non-U.S. sources received by a Fund are generally subject to non-U.S. net withholding taxes at rates ranging up to 25%. Such withholding taxes may be reduced or eliminated under the terms of applicable U.S. income tax treaties, and each Fund intends to undertake any procedural steps required to claim the benefits of such treaties. Restricted Securities A restricted security is a security which has been purchased through a private offering and cannot be resold to the general public without registering the transaction under the Securities Act of 1933 (the “1933 Act”) or pursuant to the resale limitations provided by Rule 144A under the 1933 Act, or an exemption from the registration requirements of the 1933 Act. Whether a restricted security is illiquid or not is determined pursuant to guidelines established by the Board.Not all restricted securities are considered illiquid.At June 30, 2010, the Balanced Fund held the following Rule 144A security that is not deemed liquid: Security Acquisition Date Acquisition Cost Market Value Percentage of Net Assets Commonwealth Bank of Australia, 5.00%, 04/13/20 3/31/10 1.8% 2. Federal Income Taxes At June 30, 2010, the cost basis, gross unrealized appreciation, gross unrealized depreciation and net unrealized appreciation/(depreciation) of securities for federal income tax purposes were as follows: Gross Gross Net Unrealized Tax Unrealized Unrealized Appreciation/ Fund Cost Appreciation Depreciation (Depreciation) Short-Intermediate Bond Fund $66,354,285 $2,627,655 $1,364,978 Income Fund 59,026,337 3,515,432 992,643 Balanced Fund 25,075,746 4,059,510 3,522,334 Core Equity Fund 90,272,319 14,962,572 5,702,978 Large Cap Growth Fund 69,175,065 9,894,484 4,214,018 Growth Opportunities Fund 52,588,415 14,833,725 11,873,922 Small Company Fund 49,658,567 11,935,325 8,195,674 International Equity Fund 99,097,052 2,700,766 First Focus FundsSM NOTES TO THE SCHEDULES OF PORTFOLIO INVESTMENTS (continued) JUNE 30, 2010 (UNAUDITED) The difference between book-basis and tax-basis amounts are attributable primarily to tax deferral of losses on wash sales, mark to market on investments in passive foreign investment companies and tax amortization/accretion methods for premium and market discount. 3. Subsequent Events Effective August 1, 2010, the Company and the Funds changed their names.The name changes were as follows: First Focus Funds, Inc. Tributary Funds, Inc. First Focus Short-Intermediate Bond Fund Tributary Short-Intermediate Bond Fund First Focus Income Fund Tributary Income Fund First Focus Balanced Fund Tributary Balanced Fund First Focus Core Equity Fund Tributary Core Equity Fund First Focus Large Cap Growth Fund Tributary Large Cap Growth Fund First Focus Growth Opportunities Fund Tributary Growth Opportunities Fund First Focus Small Company Fund Tributary Small Company Fund First Focus International Equity Fund Tributary International Equity Fund Item 2.Controls and Procedures. (a) The registrant’s principal executive officer and principal financial officer have concluded, based on their evaluation of the registrant’s disclosure controls and procedures as conducted within 90 days of the filing date of this report, that these disclosure controls and procedures are adequately designed and are operating effectively to ensure that information required to be disclosed by the registrant on Form N-Q is recorded, processed, summarized and reported within the time periods specified in the Securities and Exchange Commission’s rules and forms. (b) There were no changes in the registrant’s internal control over financial reporting (as defined in Rule 30a-3(d) under the Investment Company Act of 1940, as amended (the “Act”) (17 CFR 270.30a-3(d)) that occurred during the registrant’s most recent fiscal quarter that have materially affected, or are reasonably likely to materially affect, the registrant’s internal control over financial reporting. Item 3.Exhibits. Certifications required by Rule 30a-2(a) under the Act (17 CFR 270.30a-2(a)) are attached hereto. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Tributary Funds, Inc. By: /s/ Daniel W.Koors Daniel W. Koors Treasurer Date: August 27, 2010 Pursuant to the requirements of the Securities Exchange Act of 1934, and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By: /s/ Stephen R. Frantz Stephen R. Frantz President Date: August 27, 2010 By: /s/ Daniel W. Koors Daniel W. Koors Treasurer Date: August 27, 2010 Exhibit List Exhibit 3(a): Certification of the President required by Rule 30a-2(a) under the Investment Company Act of 1940, as amended. Exhibit 3(b): Certification of the Treasurer required by Rule 30a-2(a) under the Investment Company Act of 1940, as amended.
